Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 1 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 2 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 3 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 4 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 5 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 6 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 7 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 8 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 9 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 10 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 11 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 12 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 13 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 14 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 15 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 16 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 17 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 18 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 19 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 20 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 21 of 22
Case 18-31635   Doc 164   Filed 06/20/19 Entered 06/20/19 15:11:55   Desc Main
                          Document      Page 22 of 22
